Title: To Thomas Jefferson from André Limozin, 6 October 1788
From: Limozin, André
To: Jefferson, Thomas


          Le Havre, 6 Oct. 1788. Has postponed answering TJ’s letters of 21 Aug. and 6 Sep. in expectation of being able to inform TJ that Barclay’s papers and Lafayette’s bust, together with sundry other articles sent him by TJ for America, had been shipped; but the English vessel on which Vanet expected to embark was found by the “admiraltys Surveyors” to be “in the most dismall condition” and to need heavy repairs, which the English master refused to comply with, so Mr. Vanet refused to take passage.—An American ship, The Sally, Capt. Kennedy, arrived last week from Baltimore and expects to return there at the end of the month; will send the papers and the “Case of Vinegar and parfumery” by her, but will send the bust of Lafayette by a later ship unless TJ disagrees.—Reports on “the very bad Sucess of our last harvest so well in Normandy as in Brittany and Guienne.”—TJ will recall mistake Limozin made 26 Feb. last by sending James Madison, “on board the Kings New york Packet No. 3 under Capt. Rollands command,” two cases when he should have sent one; wrote Madison on 8 Apr. asking return of that sent by error, “but Mr. Madison never complyd with my beseech, nay even did not honor me with a letter”; encloses copy of that letter and asks TJ’s aid.—Has looked over note of his disbursements for TJ and finds it “quite right,” but to it must be  added 10₶7s. “for Postage of sundry Letters received from Messrs. Wm. Short fulwar Skipwith,” making the total 265₶4s.9d.; will send later a note of cost of shipping other articles.
        